USCA4 Appeal: 21-7174      Doc: 7        Filed: 01/25/2022     Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 21-7174


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        JOSEPH LOUIS HALL,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Richmond. Henry E. Hudson, Senior District Judge. (3:16-cr-00028-HEH-1)


        Submitted: January 20, 2022                                       Decided: January 25, 2022


        Before WILKINSON, DIAZ, and THACKER, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Joseph Louis Hall, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-7174         Doc: 7      Filed: 01/25/2022     Pg: 2 of 2




        PER CURIAM:

               Joseph Louis Hall appeals the district court’s order denying his motion for

        compassionate release. We have reviewed the record and find that the district court did

        not abuse its discretion. See United States v. Kibble, 992 F.3d 326, 329 (4th Cir.) (stating

        standard of review), cert. denied, 142 S.Ct. 383 (2021). Accordingly, we affirm the district

        court’s order. We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                       AFFIRMED




                                                     2